  Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 1 of 12 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI

PRECIOUS SIMMS, by and through her next of )
kin, DEMETRIA VAUGHN and GLEN WALKER )
                                           )
       Plaintiffs,                         )    Cause No.:
vs.                                        )
                                           )    Division No.:
UNITED STATES OF AMERICA, d/b/a            )
DEPARTMENT OF HEALTH AND HUMAN             )
SERVICES d/b/a BETTY JEAN KERR PEOPLE’S )
HEALTH CENTERS,                            )
Service: Alex M. Azar, II, Director        )
U.S. Department of Health & Human Services )
200 Independence Avenue, S.W.              )
Washington D.C., 20201                     )
                                           )
       and                                 )
                                           )
LAUREL FENDRICH, M.D.,                     )
Service: Laurel Fendrich                   )
11642 West Florissant Avenue               )
Florissant, MO 63033                       )
                                           )
       and                                 )
                                           )
STEFAN EICHHORN, M.D.,                     )
Service: Stefan Eichhorn                   )
6420 Clayton Road                          )
St. Louis, MO 63117                        )
                                           )
       and                                 )
                                           )
KIRK SANFORD, APRN-CRNA,                   )
Service: Kirk Sanford                      )
1201 South Big Bend Blvd                   )
St. Louis, MO 63117                        )
                                           )
       and                                 )
                                           )
ANESTHESIA PARTNERS LTD,                   )
Service:                                   )
SCW Registered Agent, Inc.                 )
8909 Ladue Road                            )
St. Louis, MO 63124                        )

                                       1
   Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 2 of 12 PageID #: 2



       and                             )
                                       )
SSM HEALTH d/b/a SSM HEALTH ST. MARY’S )
ST. LOUIS HOSPITAL,                    )
Service: CT Corporation System         )
120 South Central Avenue               )
Clayton, MO 63105                      )
                                       )
       Defendants.                     )

                                         COMPLAINT

       COMES NOW Plaintiffs Demetria Vaughn and Glen Walker (hereinafter known as

“Plaintiffs”), by and through their undersigned counsel, and for their cause of action against

Defendants state as follows:

                                   I.      INTRODUCTION

       1.      That this is an action against the Defendants United States of America and Laurel

Fendrich, M.D. under the Federal Tort Claims Act, (28 U.S.C. §2671, et seq.) and 28 U.S.C.

§1346(b)(1), for negligence and professional malpractice in connection with the medical care

provided to Decedent Precious Simms. The claims are asserted against the United States,

Department of Health and Human Services, acting through the Betty J Kerr People’s Health

Center (hereinafter “BJK”), and against Defendants Laurel Frendrich, MD pursuant to the

Federal Tort Claims Act, and against Defendants Laurel Frendrich, MD, Stefan Eichhorn, MD,

Kirk Sanford, APRN-CRNA, Anesthesia Partners, LTD and SSM Health d/b/a SSM Health St.

Mary’s St. Louis Hospital (hereinafter “St. Mary’s”) pursuant to the laws of the State of

Missouri.

       2.      That the claims herein are brought against the Defendants BJK and Dr. Fendrich

pursuant to the Federal Tort Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §1346(b)(1),




                                                 2
   Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 3 of 12 PageID #: 3



for money damages as compensation for personal injuries and wrongful death caused by the

Defendants’ negligence.

       3.      That Plaintiffs have fully complied with the provisions of 28 U.S.C. §2675 of the

Federal Tort Claims Act. Standard Form 95 attached as Exhibit 1.

       4.      This suit has been timely filed, in that Plaintiffs timely served notice of their

claim on the United States, the United States Department of Justice, and Laurel Fendrich, M.D.

less than three years after the incident forming the basis of this suit.

       5.      That Plaintiffs received her notice of denial from the Department of Health and

Human Services, the United States Department of Justice on May 21, 2018. Exhibit 2

       6.      That Plaintiffs timely requested reconsideration of the May 21, 2018 denial on

October 24, 2018 and November 2, 2018. Exhibits 3 and 4

       7.      That as of today’s date, no response to the request for reconsideration has been

received, and more than six months has passed.

       8.      That it has now been more than six (6) months since the final denial of Plaintiffs’

Tort Claim, and therefore, pursuant to 28 U.S.C. §2401(b) this Honorable Court now has

jurisdiction over Plaintiff’s claims against the Department of Health and Human Services, BJK

and the United States of America.

                          II. PARTIES, JURISDICTION AND VENUE

       9.      That Plaintiff Demetria Vaughn (hereinafter referred to as “Plaintiffs”) is the

surviving daughter of Precious Simms, deceased (hereinafter referred to as “Decedent”), and

brings this suit pursuant to Missouri Revised Statute §537.080 on behalf of herself as a Class I

Beneficiary and all others entitled to bring a wrongful death action thereunder. That Plaintiff

Glen Walker (hereinafter referred to as “Plaintiffs”) is the surviving son of Precious Simms,



                                                   3
   Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 4 of 12 PageID #: 4



deceased (hereinafter referred to as “Decedent”), and brings this suit pursuant to Missouri

Revised Statute §537.080 on behalf of himself as a Class I Beneficiary and all others entitled to

bring a wrongful death action thereunder.

       10.     That at all times herein mentioned, Defendant Laurel Fendrich, MD was acting in

the course and scope of her employment, as an agent and employee of, the United States,

Department of Health and Human Services, acting through the Betty J Kerr People’s Health

Center (hereinafter referred to as “Defendant Fendrich”).

       11.     That Defendant Stefan Eichhorn, M.D. (hereinafter known as “Defendant

Eichhorn” or collectively with other defendants named herein as “Defendants”) was, at all times,

mentioned herein an anesthesiologist engaged in the practice of medicine within the State of

Missouri. At all pertinent times Defendant Eichhorn held himself out to Decedent and to the

general public as having specialized expertise in the field of anesthesiology that was performed

on Decedent. Upon information and belief, Defendant Eichhorn was employed by and acting

within the scope of his employment, agency and/or apparent agency with Defendants Anesthesia

Partners Ltd (hereinafter known as “Defendant Anesthesia Partners” or collectively with other

defendants named here in as “Defendants”) and Defendant SSM Health d/b/a SSM Health St.

Mary’s St. Louis Hospital (hereinafter known as “Defendant SSM” or collectively with other

defendants named herein as “Defendants”).

       12.     That Defendant Kirk Sanford, APRN-CRNA (hereinafter known as “Defendant

Sanford” or collectively with other defendants named herein as “Defendants”) was, at all times,

mentioned herein a nurse anesthetist engaged in the practice of medicine within the State of

Missouri. At all pertinent times Defendant Sanford held himself out to Decedent and to the general

public as having specialized expertise in the field of anesthesiology that was performed on



                                                4
   Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 5 of 12 PageID #: 5



Decedent. Upon information and belief, Defendant Sanford was employed by and acting within

the scope of his employment, agency and/or apparent agency with Defendants Anesthesia

Partners and SSM.

       13.     That Defendant Anesthesia Partners is a Missouri Limited Liability Company,

that all pertinent times, held itself out as a professional health care provider with expertise and

offering health care services to the general public for consideration. At all times mentioned herein

this Defendant acted by and through its agents, servants and employees and apparent agents,

servants and employees, including but not limited to physicians, nurses and counselors, including

but not limited to Defendants Eichhorn and Sanford.

       14.     That Defendant SSM is, and at all times relevant hereto was, a not-for-profit

Missouri corporation existing by and under the laws of the State of Missouri with its principal

place of business in St. Louis County, and held itself out as a professional health care provider

with specialized expertise in all aspects of medical, hospital, emergency and nursing care,

offering health services to the general public for consideration.

       15.     That at all times relevant hereto Defendant SSM acted by and through its agents,

apparent agents, servants and employees, and all of whom were acting within the scope and

course of their employment, agency, including but not limited to Defendant Eichhorn and

Defendant Sanford, nursing personnel, and others.

       16.     That this Court has jurisdiction over the parties because certain claims herein arise

under 28 U.S.C. §1346(b)(1).

       17.     That venue is proper in this Court pursuant to §28 U.S.C. §1402(b) in that all, or a

substantial part of the acts and omissions forming the basis of these claims occurred in the

Eastern District of Missouri.



                                                  5
   Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 6 of 12 PageID #: 6



                    III.    ALLEGATIONS COMMON TO ALL COUNTS

       18.     That on April 13, 2017, Decedent presented to St. Mary’s Hospital for a

laparoscopic hysterectomy, to be performed by Defendant Dr. Fendrich.

       19.     That part of the procedure involves the surgeon inflating the abdominal area with

CO2 a procedure called a “gas insufflation.”

       20.     That during a gas insufflation, the CO2 is never supposed to be injected or infused

into a blood vessel, an artery or a vein, rather, it is supposed to be injected or infused into free

spaces in the abdomen.

       21.     That on April 13, 2017, when the laparoscopic hysterectomy procedure began,

Defendant Dr. Fendrich, injected or infused CO2 into one of decedent’s vessel causing what is

known as an air embolism.

       22.     That due to the air embolism, Decedent’s heart rate fell rapidly, and Decedent

went into cardiac arrest.

       23.     That Defendant Fendrich, Defendant Sanford and Defendant Eichhorn, were the

anesthesiology team during the aforementioned procedure, and were charged with the task of

monitoring decedent’s heart rate and vital signs and responding accordingly.

       24.      That upon Decedent going into cardiac arrest, Defendant Fendrich, Defendant

Sanford and Dr. Eichhorn were delayed in beginning resuscitation efforts and failed to timely

respond to decedent’s cardiac condition.

       25.     That once Defendant Fendrich, Defendant Sanford and Defendant Dr. Eichhorn

did respond to Decedent’s cardiac arrest, they failed to properly and timely administer lifesaving

medications and failed to engage in proper lifesaving procedures.




                                                   6
   Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 7 of 12 PageID #: 7



                                 COUNT I
    PLAINTIFF v. UNITED STATES OF AMERICA AND DR. LAUREL FENDRICH
        (WONGFUL DEATH UNDER THE FEDERAL TORT CLAIMS ACT
                           28 U.S.C. §2671, et seq)

          COMES NOW Plaintiffs and for Count I of their Complaint against Defendants states as

follows:

          26.      That Plaintiff adopts and incorporates Paragraphs 1-25 as though fully set forth

herein.

          27.      That at all times herein mentioned, Dr. Laurel Fendrich was an employee of

Defendant United States and was acting within the course and scope of her employment.

          28.      That Defendants were negligent and careless in its examination and evaluation of

Decedent in the following respects, to-wit:

                a) That Defendant negligently and carelessly performed pre-operative assessment

                   and care on April 13, 2017;

                b) That Defendants negligently and carelessly performed the laproscopic

                   hysterectomy so as to have caused Decedent to suffer an air embolism;

                c) That Defendants negligently and carelessly failed to timely diagnose Decedent’s

                   air embolism April 13, 2017;

                d) That Defendants negligently and carelessly failed to order appropriate diagnostic

                   testing and treatment for Decedent on April 13, 2017; and

                e) That Defendants failed to have appropriate and adequate safeguards in place to

                   ensure the proper evaluation of, the proper treatment of, and the safe care of

                   Decedent.

          29.      That as a direct and proximate result of the negligence of Defendants, Decedent

was caused to suffer an air embolism which lead to Decedent’s death.

                                                   7
   Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 8 of 12 PageID #: 8



        30.      That as a direct and proximate result of the negligence of Defendants, Decedent

was caused to suffer severe, conscious pain and mental anguish prior to his death on April 13,

2017.

        31.      That as a direct and proximate result of the negligence of Defendants, Plaintiffs

have been caused to incur medical expenses in an amount not yet fully determined, and funeral

expenses as a result of the death of Decedent.

        32.      That as a direct and proximate result of the negligence of Defendants, Plaintiffs

have sustained pecuniary loss for the value of Decedent’s services, and Plaintiffs have been

caused to be deprived of the loss of services, consortium, companionship, comfort, instruction,

guidance, counsel, training, and support of Decedent.

        WHEREFORE, Plaintiffs prays for judgment against Defendants United States of

America and Fendrich, pursuant to the Federal Tort Claims Act, 28 U.S.C. §2671, et seq in the

amount of $1,000,000.00, together with her costs herein expended.

                               COUNT II
        DEFENDANTS EICHHORN, SANFORD, AND ANESTHESIA PARTNERS
                        (MEDICAL NEGLIGENCE)

        COMES NOW the Plaintiffs, by and through undersigned counsel, and for her cause of

action against Defendants Eichhorn, Sanford, and Anesthesia Partners, state as follows:

        33.      That Plaintiffs adopts and incorporates paragraphs 1 to 32 of Plaintiffs’ Complaint

as if fully set forth herein.

        34.      That Defendants Eichhorn, Sanford, and Anesthesia Partners were negligent in the

care and treatment of Decedent in the following respects to wit:

              a) That Defendants negligently and carelessly failed to perform an adequate and

                 complete pre-operative evaluation;



                                                  8
  Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 9 of 12 PageID #: 9



             b) That Defendants negligently and carelessly performed anesthesia service during a

                hysterectomy so as to have caused Decedent to suffer an air embolism;

             c) That Defendants negligently and carelessly failed to evaluate Decedent on April

                13, 2017 so as to timely recognize said air embolism;

             d) That Defendants negligently and carelessly failed to timely diagnose Decedent’s

                air embolism April 13, 2017;

             e) That Defendants negligently and carelessly failed to order appropriate diagnostic

                testing and treatment for Decedent on April 13, 2017;

             f) That Defendants negligently and carelessly failed to properly resuscitate

                decedent;

             g) That Defendant failed to have appropriate and adequate safeguards in place to

                ensure the proper evaluation and monitoring of, the proper treatment of, the safe

                care of, and the proper resuscitation of Decedent; and

             h) Defendants failed to have a proper and adequate system in place to credential

                and/or privilege the physicians and/or doctors and/or other medical providers it

                allowed to provide care to patients, to ensure said medical providers were

                competent and able to provide Defendant’s patients with safe and proper health

                care.

       35.      That as a direct and proximate result of the negligence of Defendants

Eichhorn, Sanford, and Anesthesia Partners, Decedent was thereby injured and damaged which

ultimately led to Decedent’s cause of death on April 13, 2017.

       36.      That as a direct and proximate result of the negligence of Defendants Eichhorn,

Sanford, and Anesthesia Partners, Plaintiffs were caused to become obligated in an amount yet to



                                                 9
 Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 10 of 12 PageID #: 10



be ascertained in medical expenses for care, treatment, and funeral expenses of Decedent in an

amount yet to be ascertained.

        37.      That as a direct and proximate result of the carelessness and negligence of

Defendants Eichhorn, Sanford, and Anesthesia Partners, Plaintiffs have been deprived of loss of

services, companionship, comfort, instruction, guidance, counsel, training and support of

Decedent.

        WHEREFORE, Plaintiffs state that they have been damaged for which damage they pray

judgment against Defendants Eichhorn, Sanford, and Anesthesia Partners in such sum as may be

fair and reasonable in the premises, but in excess of Seventy-Five Thousand Dollars

($75,000.00), together with their costs on their behalf expended.

                                         COUNT III
                                      DEFENDANT SSM
                                   (MEDICAL NEGLIGENCE)

        COMES NOW the Plaintiffs, by and through undersigned counsel, and for her cause of

action against Defendant SSM, state as follows:

        38.      That Plaintiffs adopts and incorporates paragraphs 1 to 37 of Plaintiffs’ Complaint

as if fully set forth herein.

        39.      That Defendant SSM was negligent in the care and treatment of Decedent in the

following respects to wit:

              a) That Defendant negligently and carelessly performed pre-operative assessment

                 and care on April 13, 2017;

              b) That Defendant negligently and carelessly failed to evaluate Decedent on April

                 13, 2017;




                                                 10
 Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 11 of 12 PageID #: 11



             c) That Defendant negligently and carelessly failed to timely diagnose Decedent’s

                air embolism April 13, 2017;

             d) That Defendant negligently and carelessly failed to order appropriate diagnostic

                testing and treatment for Decedent on April 13, 2017;

             e) That Defendant failed to have appropriate and adequate safeguards in place to

                ensure the proper evaluation and monitoring of, the proper treatment of, the safe

                care of, and the proper resuscitation of Decedent; and

             f) That Defendant failed to have a proper and adequate system in place to credential

                and/or privilege the physicians and/or doctors and/or other medical providers it

                allowed to provide care to patients at its hospital, to ensure said medical providers

                were competent and able to provide Defendant’s patients with safe and proper

                health care including resuscitation.

       40.      That as a direct and proximate result of the negligence of Defendant SSM,

Decedent was thereby injured and damaged which ultimately led to Decedent’s cause of death on

April 13, 2017.

       41.      That as a direct and proximate result of the negligence of Defendant SSM,

Plaintiffs were caused to become obligated in an amount yet to be ascertained in medical

expenses for care, treatment, and funeral expenses of Decedent in an amount yet to be

ascertained.

       42.      That as a direct and proximate result of the carelessness and negligence of

Defendant SSM, Plaintiffs have been deprived of loss of services, companionship, comfort,

instruction, guidance, counsel, training and support of Decedent.




                                                 11
 Case: 4:19-cv-01201-CDP Doc. #: 1 Filed: 05/07/19 Page: 12 of 12 PageID #: 12



       WHEREFORE, Plaintiffs state that they have been damaged for which damage they pray

judgment against Defendant SSM in such sum as may be fair and reasonable in the premises, but

in excess of Twenty-Five Thousand Dollars ($75,000.00), together with their costs on their

behalf expended.

                                   THE LAW FIRM OF DOREEN A. GRAHAM, LLC
                                   By: /s/ Doreen A. Graham
                                     Doreen A. Graham #34171MO
                                     10024 Office Center Ave., Suite 202
                                     St. Louis, MO 63128
                                     Phone: (314) 241-0999
                                     Fax: (314) 297-0939
                                     d.graham@dagrahamlaw.com

                                   A.G. LARAMORE LLC

                                       /s/ Anthony G. Laramore__
                                       Anthony G. Laramore #63017MO
                                       10024 Office Center Avenue, Suite 202
                                       St. Louis, MO 63128
                                       Phone: (314) 241-0999
                                       Fax: (314) 297-0939
                                       agl@laramorelaw.com

                                    ATTORNEYS FOR PLAINTIFFS




                                             12
